DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP 04/02/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 04/01/2021 are accepted by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
As of claim 1, the closest prior art Reitterer (US 9686519 B2; Reitterer) teaches a projection device 1 for projecting a multi-colored light spot, i.e., picture element 2, via a mirror 3 onto a projection area 4, e.g., a screen (FIG. 1) or the human eye (FIG. 2), in a distance d.sub.1. The picture element 2 is composed of three individual components 5.sub.1, 5.sub.2, 5.sub.3. To this end, the projection device 1 comprises three light generation units 6.sub.1, 6.sub.2, 6.sub.3—each, e.g., in the form of one and more light emitting diodes (LEDs) or laser diodes—which emit light beams 7.sub.1, 7.sub.2, 7.sub.3 according to the primary colors red (R), green (G), and blue (B). However, the projection device 1 could also only contain two (or more than three) light generation units 6.sub.1, 6.sub.2 for purposes other than mixing colors according to the RGB color model, thereby emitting a picture element 2 composed of two (or more) components 5.sub.1, 5.sub.2. The projection device 1 further comprises a carrier 8, onto which the mirror 3 and the light generation units 6.sub.1, 6.sub.2, 6.sub.3 are mounted. Furthermore, an optical element such as a fast axis collimation (FAC) and/or a slow axis collimation (SAC) lens 11 can be mounted on the carrier 8. The carrier 8 can be a single piece or composed of separate elements and can, e.g., include a subcarrier or substrate for mounting the light generation units 6.sub.1, 6.sub.2, 6.sub.3. According to the embodiment of FIG. 1, the light generation units are configured to emit light beams 7.sub.1, 7.sub.2, 7.sub.3 which are substantially parallel to each other and strike the mirror 3 at mutual distances. If the light beams 7.sub.1, 7.sub.2, 7.sub.3 were to be emitted at same times, this would also cause the components 5.sub.1, 5.sub.2, 5.sub.3 of a single picture element 2 to be projected onto mutually displaced positions on the projection area 4. According to the embodiment of FIG. 2, the light generation units 6.sub.1, 6.sub.2, 6.sub.3 are configured to emit light beams 7.sub.1, 7.sub.2, 7.sub.3 which substantially cross at the mirror 3. Thus, a smaller reflective surface 22 of the mirror 3 can be used, but the components 5.sub.1, 5.sub.2, 5.sub.3 of a single picture element 2 would still be projected onto mutually displaced positions on the projection area 4. Either of the embodiments of FIGS. 1 and 2 can be used to project the picture element 2 onto a projection area 4 in the form of a screen or a human eye. Reitterer does not anticipate or render obvious, alone or in combination, providing a playout matrix of a horizontal and a vertical duration for each pixel, and for a first half of every horizontal oscillation period, incrementing, and for a second half of every horizontal oscillation period, decrementing a horizontal pixel index whenever one of the horizontal durations indexed by the current horizontal pixel index in the playout matrix has lapsed; for a first half of every vertical oscillation period, incrementing, and for a second half of every vertical oscillation period, decrementing a vertical pixel index whenever one of the vertical durations indexed by the current vertical pixel index in the playout matrix has lapsed; for each light pulse in the train: retrieving the respective intensity from the pixel matrix indexed by the current horizontal and vertical pixel indices, retrieving the respective horizontal and vertical durations from the playout matrix indexed by the current horizontal and vertical pixel indices, calculating an interval from at least one of said respective horizontal and vertical durations, emitting said light pulse with said retrieved intensity, and waiting said calculated interval before emitting the next light pulse in the train. 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Reitterer (US 9686519 B2; Reitterer) teaches a projection device 1 for projecting a multi-colored light spot, i.e., picture element 2, via a mirror 3 onto a projection area 4, e.g., a screen (FIG. 1) or the human eye (FIG. 2), in a distance d.sub.1. The picture element 2 is composed of three individual components 5.sub.1, 5.sub.2, 5.sub.3. To this end, the projection device 1 comprises three light generation units 6.sub.1, 6.sub.2, 6.sub.3—each, e.g., in the form of one and more light emitting diodes (LEDs) or laser diodes—which emit light beams 7.sub.1, 7.sub.2, 7.sub.3 according to the primary colors red (R), green (G), and blue (B). However, the projection device 1 could also only contain two (or more than three) light generation units 6.sub.1, 6.sub.2 for purposes other than mixing colors according to the RGB color model, thereby emitting a picture element 2 composed of two (or more) components 5.sub.1, 5.sub.2. The projection device 1 further comprises a carrier 8, onto which the mirror 3 and the light generation units 6.sub.1, 6.sub.2, 6.sub.3 are mounted. Furthermore, an optical element such as a fast axis collimation (FAC) and/or a slow axis collimation (SAC) lens 11 can be mounted on the carrier 8. The carrier 8 can be a single piece or composed of separate elements and can, e.g., include a subcarrier or substrate for mounting the light generation units 6.sub.1, 6.sub.2, 6.sub.3. According to the embodiment of FIG. 1, the light generation units are configured to emit light beams 7.sub.1, 7.sub.2, 7.sub.3 which are substantially parallel to each other and strike the mirror 3 at mutual distances. If the light beams 7.sub.1, 7.sub.2, 7.sub.3 were to be emitted at same times, this would also cause the components 5.sub.1, 5.sub.2, 5.sub.3 of a single picture element 2 to be projected onto mutually displaced positions on the projection area 4. According to the embodiment of FIG. 2, the light generation units 6.sub.1, 6.sub.2, 6.sub.3 are configured to emit light beams 7.sub.1, 7.sub.2, 7.sub.3 which substantially cross at the mirror 3. Thus, a smaller reflective surface 22 of the mirror 3 can be used, but the components 5.sub.1, 5.sub.2, 5.sub.3 of a single picture element 2 would still be projected onto mutually displaced positions on the projection area 4. Either of the embodiments of FIGS. 1 and 2 can be used to project the picture element 2 onto a projection area 4 in the form of a screen or a human eye. Reitterer does not anticipate or render obvious, alone or in combination, the processor is configured to for a first half of every horizontal oscillation period, increment, and for a second half of every horizontal oscillation period, decrement a horizontal pixel index whenever one of the horizontal durations indexed by the current horizontal pixel index in the playout matrix has lapsed; for a first half of every vertical oscillation period, increment, and for a second half of every vertical oscillation period, decrement a vertical pixel index whenever one of the vertical durations indexed by the current vertical pixel index in the playout matrix has lapsed, and for each light pulse in the train: retrieve the respective intensity from the pixel matrix indexed by the current horizontal and vertical pixel indices, 221479-254 retrieve the respective horizontal and vertical durations from the playout matrix indexed by the current horizontal and vertical pixel indices, calculate an interval from at least one of said respective horizontal and vertical durations, emitting said light pulse via the light source with said retrieved intensity, and wait said calculated interval before emitting the next light pulse in the train.
Claims 12-16 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Seiler et al. (US 11315327 B1) teaches a method which includes determining a first time interval for rendering pixel values for a first portion of a display, where the first portion of the display is one of a plurality of portions of the display, accessing a representation of virtual objects in a virtual scene, and determining that the first time interval is insufficient for rendering pixel values for the first portion of the display based on the representation of virtual objects. The method further includes, for each of the portions of the display, determining a current viewpoint of a user, rendering, based on the current viewpoint of the user, pixel values for that portion of the display, and sending the rendered pixel values to be output by the display, where the rendered pixel values for the first portion of the display are rendered based on a simplified representation of virtual objects in the virtual scene;
- Prior Art Saeedi et al. (US 20130016413 A1) teaches an optical apparatus which includes an image source, a scanning mirror, an actuator, and a scanning controller. The image source outputs an image by simultaneously projecting a two-dimensional array of image pixels representing a whole portion of the image. The scanning mirror is positioned in an optical path of the image to reflect the image. The actuator is coupled to the scanning mirror to selectively adjust the scanning mirror about at least one axis. The scanning controller is coupled to the actuator to control a position of the scanning mirror about the at least one axis. The scanning controller includes logic to continuously and repetitiously adjust the position of the scanning mirror to cause the image to be scanned over an eyebox area that is larger than the whole portion of the image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882